Allowance
This action is responsive to the following communication: Amendment filed on 1/04/2021.  
The Amendment filed on 1/04/2021 is entered. 
Claims 1, 3-29, 31-42 and 45 are pending.  
Allowable Subject Matter
Claims 1, 3-29, 31-42 and 45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 18 and 29 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:

apparatus that is wearable … wherein the at least one antenna is at least one dielectric resonator antenna, DRA; wherein the DRA is a first dielectric portion, 1DP, having a proximal end and a distal end, wherein the proximal end of the 1DP is disposed on an electrically conductive ground structure; wherein the EM apparatus further comprises a second dielectric portion, 2DP, having a proximal end and a distal end, the proximal end of the 2DP being disposed in direct contact with the distal end of the 1DP to form a dielectric structure, the 2DP comprising a dielectric material other than air; and wherein the dielectric material of the 1DP has an average dielectric constant that is greater than the average dielectric constant of the dielectric material of the 2DP.


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179